Citation Nr: 1139965	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  05-18 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971, which included service in the Republic of Vietnam.  He died in October 2003, and the appellant has been recognized as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appellant testified at a hearing before the undersigned Veterans Law Judge in June 2008.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the appellant's claim was remanded by the Board in December 2007 to afford the appellant an opportunity to testify at a Board hearing, and in December 2008 for further evidentiary development.  The Board denied the appellant's claim in a decision issued in May 2010.  Thereafter, she appealed this denial to the United States Court of Appeals for Veterans Claims (Court), and in an Order issued in May 2011, the Court vacated the Board's May 2010 decision and granted the parties Joint Motion for Remand (Joint Motion).  As reflected in the Joint Motion, the parties agreed that the Board should remand the claim to obtain a VA medical opinion exploring the potential relationship between the Veteran's cause of death, noted on his death certificate as probable atherosclerotic cardiovascular disease, and his service-connected hypertension.  However, as discussed below, the Board finds that service connection may be granted for the Veteran's cause of death based on the newly revised provisions of 38 C.F.R. § 3.309(e), which include atherosclerotic cardiovascular disease (a form of ischemic heart disease) as one of the diseases for which veterans who served in the Republic of Vietnam are entitled to presumptive service connection.  As this constitutes a grant of the benefit sought, a remand for a VA medical opinion is not warranted.


FINDINGS OF FACT

1.  The Veteran died in October 2003, and the most recently amended death certificate states the cause of his death as probable atherosclerotic cardiovascular disease.

2.  The Veteran had service in the Republic of Vietnam from November 1968 to November 1969.

3.  Atherosclerotic cardiovascular disease is a form of ischemic heart disease, one of the enumerated diseases for which service connection is warranted based on presumed in-service herbicide exposure for veterans who served in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1110, 1116, 1310 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309(e), 3.312 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In the instant case, the Board is granting service connection for the cause of the Veteran's death; thus, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Service Connection for the Cause of Death

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See id.

The Veteran died in October 2003, and the record reflects that an initial death certificate was issued in November 2003, citing the Veteran's cause of death as "pending."  An amended death certificate was issued in February 2004, citing the Veteran's cause of death as "undetermined," and another amended death certificate was issued in May 2008, citing the cause of the Veteran's death as probable atherosclerotic cardiovascular disease.  This death certificate further lists hypertension as another significant medical condition that did not directly contribute to the Veteran's death.   During her June 2008 Board hearing, the appellant testified that Veteran's death certificates (issued in 2003 and 2004) initially failed to cite the Veteran's cause of death because the State of Oklahoma (the issuing body) lacked the proper funding to perform an autopsy of the Veteran.  The appellant testified that while an autopsy of the Veteran was never performed, the state had possession of the Veteran's medical records.  However, the reason for the May 2008 amended death certificate's conclusion that the cause of the Veteran's death was probable atherosclerotic cardiovascular disease is unclear, as the Veteran was not diagnosed with or treated with this disease during his life.  Nevertheless, as it is the only medical conclusion of record regarding the Veteran's cause of death, the Board will accept it as such.

At the time of the Veteran's death, he was service-connected for a chronic lumbosacral strain with degenerative disc disease, rated as 60 percent disabling; psychophysiological gastrointestinal reaction with hyperacidity syndrome, rated as 30 percent disabling; and a right knee injury with chondromalacia, tinea pedis or dyshidrotic eczema, and hypertension, each rated as 10 percent disabling.  The Veteran was also in receipt of a total disability rating based on individual unemployability at the time of his death.  This was effective from 2002.  

Additionally, although not service-connected for ischemic heart disease at the time of his death, the Board finds that based on newly enacted VA regulations, service connection for ischemic heart disease is applicable in the Veteran's case.

In that regard, the Board notes that if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be deemed service-connected if the disease manifests to a degree of 10 percent or more at any time after service.  U.S.C.A. § 1116(a, b) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2011).  A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  As referenced above, the Veteran's DD Form 214 and personnel records reflect that he served in the Republic of Vietnam from November 1968 to November 1969.  Thus, as there is no evidence to the contrary, he is presumed to have been exposed to certain herbicide agents during this period of service.

The diseases subject to this presumption of service connection are outlined in 38 C.F.R. § 3.309(e).  During the pendency of the appellant's claim and appeal, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease, which is defined as "including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  75 Fed. Reg. 53202, 53216 (August 31, 2010).

This amended rule applies to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Id.  As the May 2010 Board decision has been vacated by the Court, the appellant's claim was pending on August 31, 2010; thus, the amended rule is for application.

Accordingly, given the evidence that the Veteran served in Vietnam, during which it is presumed he was exposed to certain herbicide agents, and given that his cause of death has been found to be probable atherosclerotic cardiovascular disease, a form of ischemic heart disease, the Board finds that a basis for granting service connection for the cause of the Veteran's death has been presented.  Therefore, the appeal is granted.



ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


